Citation Nr: 1018729	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  92-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	P. J. Sebekos, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 
1982.  He died in October 1990 at the age of 46.  The 
appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1990 rating action that denied service 
connection for the cause of the Veteran's death.

In February 1995 and in May 1996, the Board remanded this 
case for further development.  By decision of March 2003, the 
Board denied service connection for the cause of death; 
however, in March 2006, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board decision and 
remanded the matter for re-adjudication.  In September 2007, 
the Board again remanded the case. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office (RO).  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes obtaining a medical opinion 
where such is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In a March 2006 Order, the Court noted that the appellant has 
abandoned her claim that exposure to ionizing radiation 
during active service might have caused the Veteran's fatal 
adenocarcinoma.  The appellant contends, however, that 
service-connected diabetes mellitus might have contributed to 
the Veteran's death. 

In the March 2006 Order, the Court noted that the Board, in 
March 2003, made a material finding of fact to the effect 
that service-connected rheumatoid arthritis, diabetes 
mellitus, and/or a duodenal ulcer did not cause or 
substantially or materially contribute to the Veteran's 
death.  However, the Court found inadequate reasons and bases 
for that finding. 

In March 2008, the appellant submitted articles from medical 
journals that address the role of diabetes mellitus in the 
etiology of renal cancers and other cancers, such as liver 
cancer.  These articles support the appellant's contention.  
Thus, the claim that diabetes mellitus contributed to the 
cause of death is plausible. 

VA's regulation concerning service connection for a 
contributory cause of death states: 

To establish service connection for the 
cause of the veteran's death, the 
evidence must show that disability 
incurred in or aggravated by service 
either caused or contributed 
substantially or materially to cause 
death.  For a service-connected 
disability to be the cause of death, it 
must singly or with some other condition 
be the immediate or underlying cause or 
be etiologically related.  For a service-
connected disability to constitute a 
contributory cause, it is not sufficient 
to show that it casually share in 
producing death, but rather, it must be 
shown that there was a causal connection.  

38 C.F.R. § 3.312 (c) (1) (2009).



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make arrangements for 
an oncologist or other appropriately 
qualified physician to review the claims 
files, especially the medical journal 
articles submitted in March 2008, and 
then answer the following questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that diabetes mellitus contributed 
to the Veteran's death from cancer?

II.  Is it at least as likely as not 
that rheumatoid arthritis 
contributed to the Veteran's death 
from cancer?  

III.  Is it at least as likely as 
not that peptic ulcer disease 
contributed to the Veteran's death 
from cancer? 

IV.  If, and only if, the answer to 
questions I, II, and III are 
negative, then is it at least as 
likely as not that the combination 
of all three service-connected 
disabilities (diabetes mellitus, 
rheumatoid arthritis, and peptic 
ulcer disease) contributed to the 
Veteran's death from cancer?  

The physician is asked to note her/his 
review of the claims files and to provide 
a rationale for any conclusion in a 
legible report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further action on the claim is necessary.  
After any indicated corrective action has 
been completed, the RO should review the 
record and re-adjudicate the claim.  If 
the benefit sought remains denied, the 
appellant and her attorney should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


